Title: Thomas Jefferson to Francis W. Gilmer, 14 October 1817
From: Jefferson, Thomas
To: Gilmer, Francis Walker


                    
                        Dear Sir
                        Monticello
Oct. 14. 17.
                    
                    On my return from Poplar Forest Sep. 11. I found here your favor of Aug. 18. already near a month old, and I deferred answering it in the hope I should have the pleasure of seeing you here with mr Correa, then daily expected. he and mr Walsh left us two days ago, after a stay of two days only.   Mr Dupont’s treatise is well worth publishing; for altho’ not a practicable plan itself, it contains elementary principles which should enter into a plan of practice. whether it is most proper to offer the translation to the family, or give it at once to the press, yourself will decide. perhaps Walsh would put it into his American Register. it contains sound speculative views, which I think would be of value to the public.
                    You are perfectly right in your exposition of the term ‘docimastique.’ it is, as you say, from δοκιμαζω, experior, examino, & means simply ‘experimental,’ and, applied to chemistry means is ‘experimental chemistry.’ it is not in the antient, but is in the latter dictionaries, and is familiarly used by late writers.
                    But of the meaning of the passage you quote, I can form no satisfactory idea. ‘on s’en est constamment tenu, dans mon pays, aux diverses varietés du bureau typographique, d qui depuis 70. ans, sont encore des nouveautés, et n’ont pas même penetré dans les petites ecoles, ou la methode de M. Choron n’a fait aussi que peu de progrés.’ I have puzzled myself in vain to translate it intelligibly, or even to understand it correctly. this paraphrastic translation would be intelligible. ‘they have been contented, in my country with the various speculations of emitted thro’ the press, without trying them, and these are still novelties, which, after a course of 70. years, have not yet penetrated into the smaller schools, where even the method of M. Choron has made but little progress.’ this is indeed intelligible; but was it the author’s meaning? of this I am far from being certain.
                    We all lamented that you could not meet Correa here. but acknoleged the cogency of the causes which prevented it. he promises us a long visit in May, when however I fear the same reasons may still stand in your way. but I will not despair. Walsh removes to Washington, & Correa is to live with him. this will add value to the American register.    Our Central College looks up with hope. Cooper, I think, will accept a professorship in it. we are in quest of a Ticknor for languages, but have not yet found one. if left to ourselves we shall only be better than Wm & Mary. but if the legislature adopts us for their university, we will then be what we should be. I have considerable hope they will do it, & at the ensuing session. it will make your native neighborhood a comfortable retreat to you, when you can retire from business loaded with wealth and honor. for this you have my fervent wishes, as you possess my sincere friendship and respect
                    
                        Th: Jefferson
                    
                